Title: From Benjamin Franklin to Charles Thomson, 11 July 1765
From: Franklin, Benjamin
To: Thomson, Charles


Dear Friend
London July 11th: 1765
I am extreemly obliged by your kind Letters of Aprill 12th. and 14th. and thank you for the Intelligence they Contain.
The Outrages continueally commited by those misguided people, will doubtless tend to Convince all the Considerate on your side of the Water of the Weakness of our present Government and the Necessity of a Change. I am sure it will contribute towards hastening that Change here so that upon the whole, Good will be brought out of Evil: but yet I Greive to hear of such horrid Disorders.
The Letters and Accounts boasted of from the Proprietor of his being Sure of retaining the Government, as well as those of the Sums offered for it which the People will be obliged to pay, &c. are all idle Tales, fit only for Knaves to propagate and Fools to believe.
A Little Time will dissipate all the smoke they can raise to conceal the real State of Things. The unsettled State of the Ministry ever since the Parliament rose, has stop’d all Proceeding in Publick Affairs and ours amongst the Rest; but Change being now made we shall immidiately proceed, and with the Greater Chearfulness as some we had reason to Doubt of are removed, and some perticular Friends are put in Place.
What you mention of the Lower Counties is undoubtedly right. Had they ever sent their Laws home as they ought to have done, that iniquitous one of priority of Payment to Reseidents would undoubtedly have been Repeald. But the End of all these things is neigh, at Least it seems to be so.
The spicking of the Guns was an audacious Peice of Villainy, by whomsoever done, it Shows the Necessity of a regular enclos’d Place of Defence, with a Constant Guard to take Care of what belongs to it, which, when the Country can afford it, will I hope be provided.
Depend upon it my good Neighbour, I took every Step in my Power, to prevent the Passing of the Stamp Act; no body could be more concern’d in Interest than my self to oppose it, sincerely and Heartily. But the Tide was, too strong against us. The Nation was provok’d by American Claims of Independance, and all Parties join’d in resolveing by this Act to Settle the Point.
We might as well have hinder’d the Suns setting. That we could not do. But since ’tis down, my Friend, and it may be long before it rises again, Let us make as good a Night of it as we can. We may still Light Candles. Frugallity and Industry will go a great way towards indemnifying us. Idleness and Pride Tax with a heavier Hand then Kings and Parliaments; If we can get rid of the former we may easily bear the Latter.
My best Respects to Mrs. Thompson. Adieu my Dear Friend and beleive me ever Yours affectionately
B Franklin
Excuse my Man John’s miserable Clerkship.
  
Mr. Thomson
 
Addressed: To / Mr Charles Thomson / Mercht / Philadelphia / via New York / per Packet / Free  B Franklin
Endorsed: Letter from B. Franklin 11 July 1765Benj Franklin 11 July 1765
